                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

LANCER D. TISDALE,                           )
    Plaintiff,                               )
v.                                           )       Docket No. 3:20-cv-00961
                                             )
NATIONAL KWIKMETAL                           )       JUDGE ALETA A. TRAUGER
SERVICE, LLC,                                )
     Defendant.                              )       JURY DEMAND


                   PROPOSED INITIAL CASE MANAGEMENT ORDER


        A.     JURISDICTION:          The court has jurisdiction pursuant to 28 U.S.C. §§ 1331,

1343,

        B.     BRIEF THEORIES OF THE PARTIES:

        1) PLAINTIFF:          Plaintiff was hired by Defendants in approximately June 2010 as a

        Plant Supervisor. Plaintiff received all positive performance evaluations while employed

        by Defendant, and in June 2019, Plaintiff was “promoted” to Safety Coordinator. Despite

        Plaintiff’s numerous attempts to ensure Defendant’s compliance with OSHA/ TOSHA,

        Plaintiff’s concerns and remedies continued to be dismissed. On or about December 9,

        2019, despite his numerous safety measures, Plaintiff injured his right hand while at work,

        Plaintiff’s injury needed nine (9) stiches and Plaintiff was placed on light duty. Despite

        Plaintiff’s request for reasonable accommodations for his work restrictions, Plaintiff was

        terminated on or about January 15, 2020. Plaintiff submits that due to not only his

        disability, but his numerous attempts to remedy various ongoing safety issues, he was

        retaliated against and ultimately terminated by Defendant.




                                                 1

    Case 3:20-cv-00961 Document 21 Filed 03/01/21 Page 1 of 5 PageID #: 99
  2) DEFENDANT:          Defendant moved Plaintiff to a Safety Coordinator position after he

  did not perform well in other positions. The move was not a promotion.

         Plaintiff was empowered and expected to analyze safety issues and make

  improvements.     Defendant     was   disappointed    with    his   performance    in     this

  regard. Defendant did not obstruct him in this effort and instead encouraged him to engage

  in analysis, to communicate with managers as appropriate, and to implement

  improvements.

         Plaintiff did make a few suggestions that did not make sense. For example, he

  suggested   certain   fall   protection   projects   that    were   both   expensive      and

  unnecessary. Defendant’s employees do not go on the roof, yet Plaintiff suggested a

  project regarding fall protection related to the roof and skylights. Defendant has one

  employee who infrequently works near the ceiling via scissor lift and has a harness system

  in place for this already. Accordingly, there was no reason to implement other protections.

         Defendant was disappointed with Plaintiff’s overall performance. This included

  Plaintiff engaging in a known unsafe act which resulted in his work injury. As the Safety

  Coordinator, Plaintiff should have followed all safety protocols, and he did not do so.

         Defendant concluded that Plaintiff’s performance was not satisfactory. That was

  the sole reason for discharge. Defendant did not discriminate based on disability. Plaintiff

  was not disabled, nor did his condition or injured status play any role in the

  decision. Defendant did not retaliate against Plaintiff for having sought workers’

  compensation benefits. Rather, his performance was the sole reason for the decision.


                                            2

Case 3:20-cv-00961 Document 21 Filed 03/01/21 Page 2 of 5 PageID #: 100
       C.             ISSUES RESOLVED: Jurisdiction and venue

       D.             ISSUES STILL IN DISPUTE: Liability and damages

       E.             INITIAL DISCLOSURES: The parties shall exchange initial disclosures

pursuant to FED. R. CIV. P. 26(a)(1) on or before March 22, 2021.

       F.             DISCOVERY: The parties shall complete all written discovery and depose all

fact witnesses on or before January 14, 2022. Discovery is not stayed during dispositive

motions, unless ordered by the court. Local Rule 33.01(b) is expanded to allow 40 interrogatories,

including subparts. No motions concerning discovery are to be filed until after

the parties have conferred in good faith and, unable to resolve their differences, have scheduled

and participated in a conference telephone call with Judge Trauger.

       G.             MOTIONS TO AMEND: The parties shall file all Motions to Amend on or before

February 15, 2022.

       H.             DISCLOSURE OF EXPERTS: The plaintiff shall identify and disclose all expert

witnesses and expert reports on or before November 1, 2021. The defendant shall identify and

disclose        all    expert   witnesses   and   reports   on   or   before   December   1,   2021.

           I.         DEPOSITIONS OF EXPERT WITNESSES: The parties shall depose all expert

witnesses on or before January 14, 2022.

           J.         JOINT MEDIATION REPORT: The parties shall file a joint mediation report

on or before March 1, 2022.

       K.             DISPOSITIVE MOTIONS: The parties shall file all dispositive motions on or

before March 1, 2022. Responses to dispositive motions shall be filed within

twenty-one (21) days after the filing of the motion. Optional replies may be filed within ten (10)

days after the filing of the response. Briefs shall not exceed 20 pages. No motion for partial

                                                     3

    Case 3:20-cv-00961 Document 21 Filed 03/01/21 Page 3 of 5 PageID #: 101
summary judgment shall be filed except upon leave of court. Any party wishing to file such a

motion shall first file a separate motion that gives the justification for filing a partial summary

judgment motion in terms of overall economy of time and expense for the parties, counsel and

the court.

       L.      ELECTRONIC DISCOVERY. The parties have reached agreements on how to

conduct electronic discovery. Therefore, the default standard contained in Administrative Order

No. 174-1 need not apply to this case

       M.      ESTIMATED TRIAL TIME: The parties expect the trial to last approximately 3

days. The parties anticipate being ready for a trial date after August 2, 2022.

       It is so ORDERED



                                             ___________________________

                                             ALETA A. TRAUGER
                                             U.S District Judge




                                                4

    Case 3:20-cv-00961 Document 21 Filed 03/01/21 Page 4 of 5 PageID #: 102
APPROVED FOR ENTRY:



s/ CHRISTOPHER V. BOIANO_____
CHRISTOPHER V. BOIANO (#30076)
Boiano & Boiano, LLC
Attorney for Plaintiff
115 Shivel Dr.
Hendersonville, Tennessee 37075
P: 615-991-7117
F: 615-296-0390

APPROVED FOR ENTRY:


s/ Brent A. Morris__________
Brent A. Morris (#24621)
Fred J. Bissinger (#19671)
Wimberly Lawson Wright Daves & Jones
Attorneys for Defendant
214 Second Ave. N, Suite 3
Nashville, TN 37201
(615) 727-1000
bmorris@wimberlylawson.com
fbissinger@wimberlylawson.com




                                       5

   Case 3:20-cv-00961 Document 21 Filed 03/01/21 Page 5 of 5 PageID #: 103
